United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1775
Issued: December 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 18, 2007 merit decision concerning his entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a four percent permanent impairment of his left arm, for which he received a schedule award.
FACTUAL HISTORY
The Office accepted that on April 6, 2005 appellant, then a 55-year-old housekeeping aid,
sustained lumbar and left shoulder strains and a left complete rotator cuff rupture due to pulling

linen from a hamper.1 He began working in a limited-duty position for the employing
establishment and the Office paid appropriate compensation for periods of disability.2
On April 12, 2006 Dr. Buddy Savoie, an attending Board-certified orthopedic surgeon,
performed left rotator cuff repair surgery. He observed a moderate to large supraspinatus tear
and entered the subacromial space to conduct a complete bursectomy. Dr. Savoie removed a
large os acromiale and stated: “The distal clavicle was not resected.” The procedure was
authorized by the Office.
On August 3, 2006 Dr. Savoie indicated that appellant’s left shoulder looked “really
good” although he still had disability from work. He indicated that appellant should return in six
weeks for a “final check” on his shoulder. On September 28, 2006 Dr. Savoie stated that
appellant’s left shoulder was status post dual row rotator cuff repair and indicated that he
probably had reached maximum medical improvement. Appellant did not have any subluxation
or crepitation of his left shoulder. Dr. Savoie performed range of motion testing of the left
shoulder motion and indicated that under Figures 16-40, 16-43 and 16-46 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(5th ed. 2001) appellant had a one percent impairment due to 170 degrees of flexion, a one
percent impairment due to 40 degrees of extension, a one percent impairment due to 160 degrees
of abduction, a zero percent impairment due to 40 degrees of adduction, a zero percent
impairment due to 90 degrees of external rotation and a one percent impairment due to
70 degrees of internal rotation. He determined that under Table 16-27 of the A.M.A., Guides
appellant had 10 percent impairment due to a resection arthroplasty of his left distal clavicle.3
Dr. Savoie concluded that appellant had a 14 percent permanent impairment of his left shoulder
which was comprised of 4 percent impairment for range of motion deficits and 10 percent
impairment for a distal clavicle resection.
On February 8, 2007 Dr. James W. Dyer, a Board-certified orthopedic surgeon who
served as an Office medical adviser, reviewed the medical evidence, including the reports of
Dr. Savoie and concluded that appellant had a four percent permanent impairment of his left arm.
Dr. Dyer determined that Dr. Savoie properly found that appellant had four percent impairment
for range of motion deficits upon flexion, extension, abduction and internal rotation. He also
found that it was improper for Dr. Savoie to assign 10 percent impairment for a resection
arthroplasty of the left distal clavicle as the April 12, 2006 surgery report specifically indicated
that the distal clavicle was not resected.
Appellant claimed entitlement to schedule award compensation due to his accepted
injury. In an April 18, 2007 award of compensation, the Office granted appellant a schedule

1

The findings of April 12, 2005 magnetic resonance imaging scan testing of appellant’s left shoulder showed a
tear at the insertion of the supraspinatus tendon.
2

Effective August 1, 2006, appellant elected to receive Office of Personnel Management benefits.

3

Dr. Savoie also noted that under Table 16-26 appellant did not have any impairment for left shoulder instability.

2

award for a four percent permanent impairment of his left arm. The award ran for 12.48 weeks
from September 28 to December 24, 2006.4
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
ANALYSIS
The Office accepted that on April 6, 2005 appellant sustained lumbar and left shoulder
strains and a left complete rotator cuff rupture due to pulling linen from a hamper. On April 12,
2006 Dr. Savoie, an attending Board-certified orthopedic surgeon, performed left rotator cuff
repair surgery. Appellant claimed entitlement to schedule award compensation due to his
accepted injury. In an April 18, 2007 award of compensation, the Office granted appellant a
schedule award for a four percent permanent impairment of his left arm.
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a four percent permanent impairment of his left arm. On February 8, 2007 Dr. Dyer, a
Board-certified orthopedic surgeon who served as an Office medical adviser, reviewed the
medical evidence, including the reports of Dr. Savoie. Dr. Dyer properly determined that
appellant has a four percent permanent impairment of his left arm under the relevant standards of
the A.M.A., Guides. He agreed with Dr. Savoie’s assessment that appellant has a one percent
impairment due to 170 degrees of flexion, a one percent impairment due to 40 degrees of
extension, a one percent impairment due to 160 degrees of abduction and a one percent
impairment due to 70 degrees of internal rotation.8 Dr. Dyer properly found, however, that it
was inappropriate for Dr. Savoie to assign 10 percent impairment for a resection arthroplasty of

4

Appellant submitted additional evidence after the Office’s April 18, 2007 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See A.M.A., Guides 476-77, 479, Figures 16-40, 16-43 and 16-46.

3

the left distal clavicle under Table 16-27 as the April 12, 2006 report of appellant’s surgery
specifically indicated that the distal clavicle was not resected.9
As the report of the Dr. Dyer provided the only evaluation which conformed to the
A.M.A., Guides, it constitutes the weight of the medical evidence.10 Therefore, appellant has not
shown that he has more than a four percent permanent impairment of his left arm.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a four percent permanent impairment of his left arm, for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 18, 2007 decision is affirmed.
Issued: December 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See A.M.A., Guides 506, Table 16-27. In the April 12, 2006 report, Dr. Savoie stated: “The distal clavicle was
not resected.” There was no impairment under Table 16-26 as Dr. Savoie had indicated that appellant did not have
left shoulder instability. See A.M.A., Guides 505, Table 16-26.
10

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

